Case: 12-11746     Date Filed: 04/08/2013   Page: 1 of 3


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 12-11746
                            ________________________

                     D.C. Docket No. 5:10-cv-00568-WTH-TBS

VIVIAN JACKSON,
Personal Representative of the Estate
of Darius Johnell James,

                                                                 Plaintiff - Appellee,

                                        versus

SHERIFF,
Marion County, Florida, et.al.,

                                                                          Defendants,

PRESTON WEST,
RONALD BURNETTE,
STANLEY ROSS,
MARK MCEWAN,
MICHAEL FORTE,
JOSEPH LAVERTUE,
DONALD THORSBERG,
in their individual capacities,

                                                            Defendants - Appellants.
                Case: 12-11746       Date Filed: 04/08/2013       Page: 2 of 3


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________
                                    (April 8, 2013)

Before PRYOR, JORDAN and KLEINFELD, * Circuit Judges.

PER CURIAM:

       The district court summarily denied the motions for summary judgment filed

by several correctional officers against the complaint of Vivian Jackson, as the

personal representative of the estate of Darius Johnell James, that the officers had

been deliberately indifferent to the risk that James would commit suicide. The

officers argued to the district court that they are entitled to qualified immunity. In

its order, the district court stated that, “[u]pon due consideration,” the motions for

summary judgment were denied “due to the presence of disputed issues of material

fact.” The order provided no analysis of facts or law. Seven of the correctional

officers, Preston West, Ronald Burnett, Stanley Ross, Mark McEwan, Michael

Forte, Joseph Lavertue, and Donald Thorsberg, appealed.

       We have explained before that “orders should contain sufficient explanations

of their rulings . . . to provide this Court with an opportunity to engage in

meaningful appellate review.” Danley v. Allen, 480 F.3d 1090, 1091 (11th Cir.


*
 Honorable Andrew J. Kleinfeld, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
                                               2
               Case: 12-11746     Date Filed: 04/08/2013     Page: 3 of 3


2007). The summary denial of the officers’ motions to dismiss “wholly fail[s] to

provide this Court with an opportunity to conduct meaningful appellate review.”

Id. at 1092. Review of the record and application of the law on an issue of

qualified immunity is the responsibility of the district court in the first instance,

and given the number of defendants and their different roles as correctional

officers, we cannot conduct meaningful appellate review. Id. We VACATE the

order that denied the motions for a summary judgment in favor of West, Burnett,

Ross, McEwan, Forte, Lavertue, and Thosberg, and REMAND this matter to the

district court for that court to enter a reasoned order that addresses whether these

seven officers are entitled to a summary judgment based on review of the relevant

facts and applicable law.




                                            3